Program Agreement        Page 1
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC






PROGRAM AGREEMENT
BETWEEN CREDIT SERVICES ORGANIZATION AND THIRD-PARTY LENDER


THIS PROGRAM AGREEMENT (as may be amended, modified or restated from time to
time, this “Agreement”) is entered into by and between INTEGRITY FUNDING OHIO
LLC, a Delaware limited liability company (“Lender”), and RISE CREDIT SERVICE OF
OHIO, LLC a Delaware limited liability company (“CSO”), on the dates set forth
with the respective signatures, but effective September 29, 2017 (“Effective
Date”).


A.
BACKGROUND INFORMATION AND AGREEMENT.



WHEREAS, CSO is registered as a credit services organization under Sections
4712.01 to 4712.14 of the Revised Code of Ohio and authorized to provide credit
services to individuals for personal, family or household purposes (“Consumers”)
in connection with extensions of consumer credit by others (“CSO Services”);




WHEREAS, Lender is registered and permitted to extend credit to Consumers under
the Ohio Mortgage Loan Act, subject to applicable state and federal law and
regulation;


WHEREAS, Lender has a program for the origination and consummation of Loans
pursuant to this Agreement (“Loan Program”);


WHEREAS, in accordance with Lender’s established lending criteria as may be
amended from time to time (“Lender’s Policies”), Lender desires to extend credit
to Consumers (“Loans”); and


    
WHEREAS, CSO has a program for providing credit services to Ohio Consumers over
the internet including issuing guaranties on behalf of Consumers to enhance
their credit, and brokering Loans between Lender and Consumers pursuant to this
Agreement and the Program Guidelines (“CSO Program”).


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained in this Agreement, the sufficiency of which is hereby conclusively
acknowledged, and intending to be legally bound, Lender and CSO (singularly a
“Party” and together, the “Parties”) agree as follows:


B.    LENDER’S MAKING OF LOANS.


1.    Loans.


Lender in its sole discretion shall determine all of the conditions, terms and
features of the Loans, including loan amounts, fees and charges, interest rates,
credit limits, and credit standards of the Loans. Subject to the terms of this
Agreement, Lender agrees that it will make Loans from time to time, in its sole
discretion, based on Lender’s criteria to Consumers who submit an application
through CSO and meet the credit standards set forth in Lender’s Policies. CSO
shall either contact Lender directly or, in the alternative, use a third-party
underwriter designated by Lender, to obtain only “approvals” or “denials” for
applications based on Lender’s Policies, including Lender’s underwriting
criteria and scoring models. Neither Lender, nor CSO, nor their respective
employees shall suggest to Consumers that Loans are made or approved by CSO.
Except as expressly provided in this Agreement, Lender shall be the sole owner
of all Loans made pursuant to this Agreement and CSO shall have no right, title
or interest in such Loans. CSO shall mark its


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 2
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




books and records to indicate clearly the Lender’s ownership interest in any
Loans and Lender’s Loan Documents (as defined in Section D(3)(c). Nothing herein
shall be deemed to commit Lender to originate or fund any particular level or
number of Loans.


    
C.
INDEPENDENCE OF CSO AND LENDER



1.
Independence of CSO and Lender.



It is the intention of CSO and Lender to comply with federal, state and local
laws, including all statutes, regulations, ordinances and judicial, regulatory
and administrative interpretations thereof applicable to the CSO Program and the
Loan Program (“Applicable Law”) and to operate independently of each other in
their respective capacities as credit services organization and lender.


1.Program Guidelines. 


Lender and CSO will mutually agree upon the Program Guidelines in writing and
will comply with such Program Guidelines, as the same may be amended from time
to time by written agreement of the Parties.  The Parties may modify the then
current Program Guidelines only by means of a written agreement signed by duly
authorized representatives of both parties.  Both Parties agree to act in good
faith and in a commercially reasonable manner in connection with the
establishment and modification, if any, of the Program Guidelines.  The Parties
agree to perform their duties and responsibilities under this Agreement in
accordance with the provisions of the Program Guidelines, as they may be
modified from time to time.


2.Regulatory Examinations and Audits.
   
Lender and CSO acknowledge that each can be subject to any local, state, or
federal regulatory authority having jurisdiction or exercising regulatory or
similar oversight with respect to Lender, CSO, or Third Party Service Providers
(“Regulatory Authority”). Notwithstanding the foregoing, nothing herein shall be
deemed to constitute an acknowledgement by any Party hereto that any Regulatory
Authority has jurisdiction or exercises regulatory or similar oversight with
respect to the Loans, the CSO Program and/or the Loan Program or any Party
hereto with respect to the performance of their respective obligations
hereunder. Each Party agrees to submit to any examination which may be required
by any Regulatory Authority with audit and examination authority over the other
Party, to the fullest extent that such Regulatory Authority may require and to
the fullest extent provided by law. Each Party (either directly or by the use of
accountants or other agents or representatives) may audit, inspect, and review
the other Party’s files, records, and books with respect to the Loans,
compliance with the CSO Program and/or the Loan Program and its business
operations. Each Party agrees to submit such information as the other Party may
from time to time reasonably request in order to ascertain the submitting
Party’s compliance with the requirements of this Agreement and compliance with
the CSO Program and/or the Loan Program. Each Party agrees to submit to
operational audits and audits of such Party’s electronic data processing
functions, as the other party may reasonably request from time to time. The
auditing party will promptly submit the results of such audits to the audited
party. Any such audit shall be performed at the auditing party’s sole cost and
expense. The parties acknowledge and agree that, as and to the extent provided
by law, Lender shall be responsible to Borrowers, prospective Borrowers, and
Regulatory Authorities having jurisdiction over Lender, the CSO Program and/or
the Loan Program for compliance with the Rules as they may apply to the Loans
and the Program Materials, but subject to the full performance by CSO of its
obligations hereunder and the accuracy of CSO’s warranties and representations
set forth herein concerning compliance with the Rules. CSO acknowledges that in
discharging its compliance obligations under the Rules Lender shall rely on the
full


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 3
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




performance by CSO of its duties and obligations hereunder and the accuracy of
CSO’s warranties and representations set forth herein.


D.    CSO’S SERVICES.


1.    CSO Services provided by CSO.


CSO shall solely determine the Consumers to whom it desires to provide CSO
Services and, in accordance with CSO’s procedures, enter into a signed, written
agreement with each such Consumer regarding the CSO Services it will provide, a
form of which CSO has provided to Lender (“CSO Agreement”). The CSO Services may
include all or some of the following services: (1) assisting Consumers in
obtaining Loans from Lender in accordance with Lender’s Policies as adopted from
time to time; (2) providing a guaranty to Lender on behalf of a Consumer for
such Loan; and (3) assisting Consumers in completing the Loan Documents (as
defined in Section D(3)(c)).


2.    No Ownership of CSO by Lender.


It is expressly agreed that: (i) Lender shall not hold any ownership or
leasehold interest in any CSO center or any personal property located therein,
except for Loan Documents (as defined in Section D(3)(c)); (ii) no Lender
employees shall work in any CSO center; and (iii) Lender shall exercise no
authority or control over CSO’s employees or methods of operation, except as set
forth in this Agreement.


3.    Servicing of Loan Applications and Execution of Loan Documents.


(a)    CSO employees shall accept appropriate documentation required by Lender
from Consumers over the internet in order to complete an application in
connection with a request for a Loan (“Application”). CSO shall not discourage
any prospective applicant from submitting an Application for a Loan from Lender.
As part of the CSO Services, CSO shall provide reasonable assistance to each
prospective applicant in completing an Application. All forms required by CSO
for CSO Services shall be prepared by CSO. CSO shall not discriminate against
any Consumer in the credit application process on any “prohibited basis,” as
such term is defined in the Federal Equal Credit Opportunity Act and Regulation
B.


(b)    Based upon the information provided by Consumers to Lender through CSO
and Lender’s Policies, Lender shall be solely responsible for determining
whether to extend credit to Consumers. Subject to the terms of this Agreement,
Lender shall extend credit to Consumers who meet Lender’s criteria and submit
Applications through CSO’s website, and Lender represents that it will
independently make an evaluation of the creditworthiness of the Consumer in
deciding whether to make a Loan to each Consumer. For any Consumer whose
Application is rejected based upon Lender’s criteria, Lender shall provide to
the Consumer an appropriately completed adverse action notice (“Adverse Action
Notice”). Consumers shall be provided with copies of CSO’s privacy policy and
Lender’s privacy policy.
  
(c)    Lender’s Loans hereunder shall be evidenced by a consumer loan agreement
containing a waiver of jury trial and arbitration provision (the “Loan
Agreement”), which shall be signed by Lender with a computer-generated signature
of an officer of Lender, any required disclosures and such other documentation
as required by Lender. Forms of the Application, the Adverse Action Notice, the
Loan Agreement, the Arbitration Agreement and Class Action Waiver, the Lender’s
privacy policy, and any ACH Authorization as defined in this Agreement if any
(collectively, the “Loan Documents”) shall be provided to Consumers through
CSO’s website. The Loan Documents shall be completed in accordance with the
Lender’s Policies, a copy of which shall be provided to CSO. Lender will inform
CSO in writing of any changes to the Loan Documents or Lender’s Policies at
least thirty (30) days before they are adopted and/


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 4
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




or implemented by Lender, unless such changes are mandated to be adopted and/or
implemented earlier by Applicable Law. In connection with the Loans made by
Lender, CSO shall only use the Loan Documents approved in writing by Lender.


(d)    For each Loan provided to a Consumer, CSO shall: (A) obtain an executed
Loan Agreement and such other documents as may be required by Lender pursuant to
the Lender’s Policies; and (B) deliver to the Consumer a copy of the Loan
Agreement, and any required disclosures, in accordance with Applicable Law.


4.    Lender’s handling of payments on Loans; Remittance of CSO Fees.


At loan maturity, Lender shall debit, in accordance with the Consumer’s
instructions in the Loan Agreement, any amounts due from the Consumer. Payments
to CSO upon receipt of a provisional credit for an ACH debit to a Consumer’s
deposit account shall be provisional to CSO, on the condition of final payment
to Lender for the ACH debit to the Consumer’s deposit account. Lender shall
provide the form of any payment receipt provided to Consumers. CSO shall not
have authority to agree to any modification or amendment of any Loan Documents,
or to waive or grant any exception to enforcement of the Loan Documents in
accordance with their terms (including amounts payable thereon). Lender shall
pay any fees due to CSO from Consumer in accordance with Consumer’s instructions
in the CSO Agreement.
   
5.    Document Retention.


Lender shall engage a servicer to maintain and retain the original of all Loan
Documents (in electronic format), and CSO may retain copies of all Loan
Documents. Each shall maintain copies of Loan Documents for the period required
by Applicable Law, but not less than twenty-four (24) months. The records and
documentation maintained pursuant to this Agreement shall be maintained in a
secure environment at all times and in compliance with Applicable Law.


6.    Guaranty.


CSO and Lender shall, as of the Effective Date of this Agreement, enter into a
separate Guaranty that will govern CSO’s guaranty of each Loan made by Lender to
a Consumer. CSO shall establish and fund a reserve account on Lender’s books to
secure CSO’s guaranty to Lender in an aggregate amount agreed upon by the
Parties from time to time.


7.    Loan Refinancings.


Loan refinancings shall be permitted only in accordance with Lender’s Policies.
The Parties acknowledge that refinancings shall be documented as a new Loan and
CSO will provide Lender with a new guaranty with respect to each such new Loan.


8.    Reports.


During the term of this Agreement, each Party shall provide the other Party data
submissions and reports reasonably required by the other Party for the purpose
of maintaining effective internal controls and to monitor results under this
Agreement and each Party’s obligations hereunder (“Program Administration”).
Additionally, CSO agrees to prepare quarterly balance sheets and quarterly
statements of income, retained earnings and cash flows for the last TWELVE (12)
months, together with complete and accurate books, records, and accounts
prepared and maintained on a consistent basis and in accordance with generally
accepted accounting principles (collectively, the “Financial Information”).
 Upon the request by Lender, CSO


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 5
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




hereto agrees to deliver to Lender, within THIRTY (30) days of receiving such
request, the Financial Information, certified as true and correct by an officer
or principal of CSO (such request not to be made more often than one time every
calendar quarter).  Additionally, CSO shall provide to Lender, as soon as
available and in any event within NINETY (90) days after the end of each fiscal
year, financial statements of CSO (on a consolidated and consolidating basis) to
include a balance sheet, income statement, cash flow statement, and
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” that describes the financial condition and results of operations of
the CSO and its consolidated subsidiaries (showing in reasonable detail, either
on the face of the financial statements or in the footnotes thereto and in
Management’s Discussion and Analysis of Financial Condition and Results of
Operations, the financial condition and results of operations of the CSO and its
subsidiaries), as of the end of such fiscal year, audited by independent
certified public accountants of recognized standing satisfactory to Lender. In
no event will the obligations in this Section D.8 be interpreted to require CSO
to violate any obligations, restrictions or limitations applicable to CSO or any
of its affiliates imposed the Securities and Exchange Commission.




9.    Annual Compliance Statements and Access to Centers, Books, and Records.
    
If Lender makes a written request to CSO, CSO shall furnish Lender a sworn
annual compliance certificate affirming its current compliance and earlier
compliance with each of the following covenants during the previous year:


(a)
CSO is now and was at all relevant times a duly licensed credit services
organization registered under Sections 4712.01 to 4712.14 of the Revised Code of
Ohio;



(b)
CSO is now and was at all relevant times and in all material respects in
compliance with all Applicable Laws, and Lender’s Policies;



(c)
In performing its obligations under this Agreement, CSO is not now arranging,
nor has it ever arranged any loan in Ohio at an interest rate greater than that
allowed under Ohio law;



(d)
At all relevant times, all advertising and promotional materials for the Loans
(A) have and continue to identify the Lender as maker of the Loans, (B) have
been and continue to be accurate, (C) have not been and are not now misleading,
and (D) have and continue to be in compliance with all Applicable Laws;



(e)
CSO has not engaged and is not now engaged in any discriminatory practice for
the purpose of discouraging any Applicant in any aspect of the credit process on
any purpose prohibited by law;



(f)
CSO has been and will remain in compliance in all respects with the
Gramm-Leach--Bliley Act ("GLBA") and regulations implementing the GLBA, other
applicable federal and state privacy Laws, and this Agreement, as it pertains to
Applicant and Consumer Information, as defined in this Agreement;



(g)
CSO has not violated and will not violate any term of this Agreement pertaining
to the use and/or protection of Lender's Confidential Business Information; and



(h)
CSO has and will continue to timely furnish all information required herein,
which information has and will be in all material respects, truthful and
accurate.





[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 6
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




Any failure or inability to timely truthfully issue such annual compliance
certificate after written request by Lender shall be an Event of Default, as
defined in this Agreement, if it is not resolved by CSO within 30 days after
written notice to CSO by Lender detailing the deficiency.


During the term of this Agreement, Lender, any regulatory agencies with
regulatory authority over Lender and any of Lender’s internal or external
auditors, shall have reasonable access upon prior written notice to CSO’s office
in Texas and, to the extent reasonably necessary, CSO’s corporate offices and
its officers, directors, employees and contractors, and to the books and records
of CSO for the purpose of Program Administration. In particular it is agreed
that any regulatory authorities of Lender shall have the authority to conduct
examinations of CSO and its management and information systems in order to
ensure compliance with Lender’s Policies and all Applicable Laws relevant to
Lender and its operations. During the term of this Agreement CSO and any of
CSO’s internal or external auditors shall have reasonable access to Lender’s
books and records related to the CSO Program for the sole purpose of Program
Administration. Any such review, inspection or examination by Lender, CSO, or
their respective internal and external auditors shall take place during the
Parties’ normal business hours.


10.    Training.


CSO shall train and supervise its employees to act in conformity with CSO’s
procedures in providing credit services and to ensure that all loans arranged by
CSO comply with Lender’s Policies provided in writing to CSO by Lender and the
requirements of Applicable Law pertaining to their duties.
        
11.    Third Party Service Providers.


Lender or CSO may directly or indirectly retain any contractor or service
provider that provides or renders services in connection with the CSO Program or
the Loan Program. (“Third Party Service Provider”). CSO must obtain prior
written approval before arranging with a Third Party Service Provider to perform
any of CSO’s duties pursuant to this Agreement. CSO shall be responsible for
supervising any Third Party Service providers retained by it and ensuring their
compliance with this Agreement and the Lender’s Policies. For purposes of this
Agreement, any reference to a Third Party Service Provider excludes CSO or any
affiliate of CSO.




12.    Electronic Commerce.


Each of CSO and Lender shall adopt and maintain reasonable procedures with
respect to Applicable Law dealing with electronic commerce with Consumers,
including disclosures, consents, notices, signatures, communications, consumer
access, document availability and delivery, storage, and other electronic
commerce matters.


13.    Loan Program.


As part of its independent obligations hereunder, CSO will cause the Loans to be
arranged in accordance with the terms and conditions of the Loans, this
Agreement, the Lender’s Policies, the Loan Program, and all Applicable Laws.
Lender will cause the Loan Documents to be compliant with all Applicable Laws,
including any usury laws, consumer protection laws, the federal Truth in Lending
Act and Regulation Z, and limits on fraudulent or unconscionable conduct.


14.    Safeguarding.




[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 7
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




Each of CSO and Lender shall adopt and maintain reasonable procedures relating
to administrative, technical, and physical safeguards designed to (i) ensure the
security and confidentiality of NPI (defined below) that such Party receives;
(ii) protect against any anticipated threats or hazards to the security or
integrity of NPI that such Party receives; (iii) protect against the
unauthorized access to or use of NPI that such Party has in its possession which
could result in substantial harm or inconvenience to any Consumer; (iv) protect
Consumers’ NPI to ensure the Parties do not violate Applicable law or the
Parties’ respective Privacy Policies; and (v) ensure the proper disposal of NPI
that such Party has in its possession. For these purposes, “NPI” shall mean any
nonpublic personally identifiable information about a Consumer obtained in
connection with a Loan, CSO Services or other financial services in the CSO
Program or Loan Program.


15.    Insurance.


CSO shall procure and maintain such insurance as described on Exhibit “A.” All
such liability policies of insurance, including umbrella policies, shall name
Lender and its successors and assigns as additional insureds under such policies
of insurance. Further, such policies of insurance shall provide that
cancellation of the policies will not be effective without Lender receiving
written notice, at Lender’s notice address included in Section H(3), as it may
be amended from time to time as per Section H(3), at least thirty (30) days
prior to the effective date of any such cancellation, nonrenewal, or change in
coverage.




E.    LENDER’S REPRESENTATIONS AND WARRANTIES.


Lender hereby represents and warrants to CSO, as of the Effective Date and on a
continuing basis throughout the term of this Agreement, that:


1.    Lender is a duly organized and validly existing limited liability company,
organized under the laws of Delaware and authorized to do business in Ohio, and
has the power and authority and all requisite licenses, permits and
authorizations to execute and deliver this Agreement and perform its obligations
hereunder. Lender is not affiliated with CSO or any affiliate of CSO.


2.    This Agreement has been duly authorized by Lender, has been duly executed
and delivered by Lender, and constitutes the legal, valid and binding agreement
of Lender, enforceable against Lender in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, assignment for the
benefit of creditors, or other laws affecting creditor’s rights and remedies
generally and by general principles of equity (regardless of whether in a
proceeding in equity or at law).


3.    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (A) violate or
conflict with any provision of the Certificate of Formation, limited liability
company agreement or other governing documents of, or any agreement, contract,
lease, or obligation to which Lender is a party or by which Lender is bound,
including any exclusivity or other provisions of any other agreement to which
Lender or any related entity is a party, and including any non-compete agreement
or similar agreement limiting the right of Lender to engage in activities
competitive with the business of any other party; or (B) violate or conflict
with, constitute a breach of or default under, result in the loss of any
material benefit under, or permit the acceleration of or entitle any party to
accelerate any obligation under or pursuant to, any material mortgage, lien,
lease, agreement, instrument, order, law, arbitration award, judgment or decree
to which Lender is a party or by which Lender or any of its assets may be bound.




[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 8
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




4.    There are no undisclosed regulatory actions, investigations, or lawsuits
against Lender or its affiliates, that would materially affect the ability of
Lender to perform its obligations under this Agreement, or relate to loans made
in connection with the provisions of CSO Services.


5.    To the best of Lender’s knowledge, no written or electronic information or
financial statements provided to CSO in contemplation of this Agreement
contained any material omissions of fact or were materially incorrect.


6.    Neither Lender nor any principal thereof has been or is the subject of any
of the following: (A) Criminal conviction; (B) IRS lien; (C) Enforcement
agreement, memorandum of understanding, cease and desist order, administrative
penalty, or similar agreement concerning lending matters, or participation in
the affairs of a financial institution; (D) Administrative or enforcement
proceeding or investigation commenced by the Securities Exchange Commission,
state securities regulatory authority, Federal Trade Commission, any banking
regulator, or any other state or federal Regulatory Authority; or (E)
Restraining order, decree, injunction, or judgment in any proceeding or lawsuit
alleging fraud or deceptive practices or illegal activity on the part of Lender
or any principal thereof. For purposes of this Section, the word “principal” of
Lender shall include (i) any person exercising control over Lender, (ii) any
officer or director of Lender, and (iii) any person actively participating in
the control of Lender’s business.


F.    CSO’S REPRESENTATIONS AND WARRANTIES.


CSO hereby represents and warrants to Lender, as of the Effective Date and on a
continuing basis throughout the term of this Agreement, that:


1.    CSO is a duly organized and validly existing limited liability company,
formed under the laws of the State of Delaware and registered to do business in
Ohio and has the power and authority and all requisite licenses, permits and
authorizations (including a registration to do business in Ohio as a credit
services organization) to execute and deliver this Agreement and perform its
obligations hereunder. CSO is not affiliated with Lender or any affiliate of
Lender.


2.    This Agreement has been duly authorized by CSO, has been duly executed and
delivered by CSO, and constitutes its legal, valid and binding agreement,
enforceable against CSO in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, assignment for the benefit of
creditors, or other laws affecting creditors’ rights and remedies generally and
by general principles of equity (regardless of whether in a proceeding in equity
or at law).


3.    The execution of this Agreement and the completion of all actions required
or contemplated to be taken by CSO hereunder are within the ordinary course of
CSO’s business.
    
4.    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (A) violate or
conflict with any provision of its operating agreement or other governing
documents of or any agreement or contract or obligation to which CSO is a party
or by which CSO is bound, including any exclusivity or other provisions of any
other agreement to which CSO or any related party is a party, and including any
non-compete agreement or similar agreement limiting the right of CSO to engage
in activities competitive with the business of any other party; or (B) violate
or conflict with, constitute a breach of or default under, result in the loss of
any material benefit under, or permit the acceleration of or entitle any party
to accelerate any obligation under or pursuant to, any material mortgage, lien,
lease, agreement, instrument, order, law, arbitration award, judgment or degree
to which CSO is a party or by which CSO or any of its assets may be bound.




[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 9
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




5.    There are no undisclosed regulatory actions, investigations, or lawsuits
against CSO or its affiliates that would materially affect the ability of CSO to
perform its obligations under this Agreement or relate to the provision of CSO
Services, or the making or administration of loans in connection with CSO
Services.


6.    To the best of CSO’s knowledge, no written or electronic information or
financial statements provided to Lender in contemplation of this Agreement
contained any material omission of fact or were materially incorrect.


7.    The fees and charges that CSO contracts for and charges to Consumers who
obtain Loans do not violate Applicable Law.


8.    CSO has not, and will not, utilize the intellectual property, trade
secrets, or other confidential business information of any third party in
connection with the development of any program materials.


9.    Neither CSO nor any principal thereof has been or is the subject of any of
the following that has not been previously disclosed and acknowledged by Lender:
(A) Criminal conviction; (B) IRS lien; (C) Enforcement agreement, memorandum of
understanding, cease and desist order, administrative penalty, or similar
agreement concerning lending matters, or participation in the affairs of a
financial institution; (D) Administrative or enforcement proceeding or
investigation commenced by the Securities Exchange Commission, state securities
regulatory authority, Federal Trade Commission, any banking regulator, or any
other state or federal Regulatory Authority; or (E) Restraining order, decree,
injunction, or judgment in any proceeding or lawsuit alleging fraud or deceptive
practices or illegal activity on the part of CSO or any principal thereof. For
purposes of this Section the word “principal” of CSO shall include (i) any
person exercising control over CSO, (ii) any officer or director of CSO, and
(iii) any person actively participating in the control of CSO’s business.


G.    INDEMNIFICATION.


1.         CSO’s Indemnification Obligations.


a.          Except to the extent of Damages (as defined in Section G. 4. )
expressly excluded under this Agreement, CSO hereby agrees to defend, indemnify
and hold harmless, Lender and its affiliates, and their respective directors,
officers, employees, shareholders, members, lenders, partners, attorneys and
agents (herein, the "Lender Indemnified Parties"), from and against any and all
Damages suffered or incurred by the Lender Indemnified Parties (or any of them)
relating to, accruing or arising or alleged to have accrued or arisen in whole
or in part out of or in consequence of any and all of the following: (i) any
actual or alleged injury (physical or otherwise) to any actual or prospective
Consumer, to any actual or prospective customer of CSO, or to any employee of
CSO actually or allegedly caused in whole or in part by CSO or any CSO
Indemnified Party (as defined in Section G. 2. a.); (ii) any act or omission
(whether one or more) of CSO or its employees, agents or representatives related
to this Agreement, the Program Guidelines, the CSO Program or the Loan Program;
(iii) any act or omission (whether one or more) of any Third Party Service
Provider retained by CSO in connection with this Agreement, the Program
Guidelines, the CSO Program or the Loan Program; (iv) the inaccuracy of any
warranty or representation made by any Third Party Service Provider retained by
CSO in connection with this Agreement, the Program Guidelines, the CSO Program
or the Loan Program; (v) the breach of any obligation owed by any Third Party
Service Provider retained by CSO in connection with this Agreement, the Program
Guidelines, the CSO Program or the Loan Program; (vi) any breach by CSO (or its
employees, agents or representatives)


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 10
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




of its obligations under or related to this Agreement, the Program Guidelines,
the CSO Program or the Loan Program; (vii) any other claim, allegation or
investigation asserted by or on behalf of a Consumer, a prospective Consumer or
a Regulatory Authority with respect to the Loans or the activities, practices,
and/or procedures of the parties actually or allegedly caused in whole or in
part by CSO or any CSO Indemnified Party (as defined in Section G. 2. a. ;
(viii) any examination or audit of CSO conducted by a Regulatory Authority as
provided in Section C. 3., resulting in a finding or issue that is not the
result of Lender’s actions; (ix) any burglary, robbery, fraud or theft at any of
CSO’s locations or on any of CSO’s premises; and (x) any administration of the
Loans by persons other than Lender and its employees (including loss, theft or
misuse of Loan proceeds, Loan payments and drafts and instruments issued or
received in connection therewith).


b.         The obligations of CSO to defend, indemnify and hold harmless Lender
and the Lender Indemnified Parties under this Section G. 1. shall not extend to
Damages suffered by any of them directly or indirectly related to, resulting
from or arising out of any of the following: (i) burglary, robbery, fraud or
theft from or at any premises of the Lender, (ii) the administration of the
Loans by any person other than CSO, its employees or any Third Party Service
Provider engaged by it; (iii) Lender’s alleged or actual violation of federal or
state securities laws or laws pertaining to the formation, organization and
operation of entities; (iv) claims brought by the employees or shareholders of
any Lender Indemnified Party; (v) a decline in the value of the ownership
interests of Lender, its partners and affiliates; (vi) adverse publicity or
customer relations problems encountered or suffered by any Lender Indemnified
Party unrelated to the Loan Program or the CSO Program; (vii) the loss of
non-Loan related business, or profits related thereto; (viii) lost management
time related to attending hearings and meetings with respect to matters which
are the subject of indemnification under this Section G.; (ix) any Lender Breach
(hereinafter defined); or (J) the fraud or willful misconduct of Lender.  The
term "Lender Breach" shall mean the breach by Lender of any of its obligations
expressly set forth herein.


c.        CSO’s indemnification obligations under this Section G.1. shall
include the payment of all costs of defense, if any, including without
limitation, all reasonable and necessary attorney’s fees, court costs,
accounting fees, class action costs and expert fees, subject to CSO’s
reimbursement rights under Section G.3..  Except as otherwise provided in this
Section G., the obligations of CSO to defend, indemnify and/or hold the Lender
Indemnified Parties harmless under this Section G. shall extend without
limitation to the payment of all costs of defense for the actual or alleged
omissions, negligence, gross negligence, and intentional acts of Lender,
including Lender’s sole or concurrent negligence.  It is contemplated that CSO’s
defense obligations under this Section G.1. may be, but shall not necessarily
be, broader than its indemnification obligations hereunder.






2.         Lender’s Indemnification Obligations.


a.          Except to the extent of Damages expressly excluded under this
Agreement or Damages for which CSO otherwise is obligated to defend, indemnify
and/or hold harmless the Lender Indemnified Parties as set forth above, Lender
hereby agrees to defend, indemnify and hold harmless, CSO and its members and
affiliates, and their respective directors, officers, employees, shareholders,
members, lenders, partners, attorneys and agents (herein, the "CSO Indemnified
Parties"), from and against any and all Damages suffered or incurred by the CSO
Indemnified Parties (or any of them) relating to, accruing or arising or alleged
to have accrued or arisen in whole or in


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 11
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




part out of or in consequence of any and all of the following: (i) any Lender
Breach or the inaccuracy of any warranty or representation of Lender set forth
in this Agreement; (ii) the willful act or omission of Lender or its employees,
agents or representatives; (iii) any act or omission (whether one or more) of
any Third Party Service Provider retained by Lender; (iv) the inaccuracy of any
warranty or representation made for the benefit of CSO by any Third Party
Service Provider retained by Lender; (v) the breach of any obligation owed to
CSO by any Third Party Service Provider retained by Lender; (vi) any examination
or audit of Lender conducted by a Regulatory Authority as provided in Section C.
3., resulting in a finding or issue that is not the result of CSO’s actions; and
(vii) any burglary, robbery or theft by Lender or any of its affiliates (or any
of their respective employees).


b.         Nothing herein shall be construed to require Lender to indemnify,
defend or hold harmless the CSO Indemnified Parties (or any of them) for Damages
suffered by any of them directly or indirectly related to, resulting from or
arising out of any of the following: (i) any breach by CSO of its
representations, warranties, covenants or obligations under this Agreement; (ii)
the breach of any obligation of a Third Party Service Provider retained by CSO;
(iii) the negligence or willful misconduct of CSO; any CSO Indemnified Party or
any Third Party Service Provider retained by CSO; (iv) burglary, robbery, fraud
or theft at or from any premises of the CSO or any CSO Indemnified Party; (v)
administration of the Loans by persons other than Lender or its employees; (vi)
any claim, investigation or allegation made by any regulatory or governmental
authority or agency arising from or relating to the activities of CSO; (vii) any
claim that any CSO Indemnified Party allegedly or actually violated any federal
or state securities laws or laws related to the formation, organization and
operation of entities; (viii) a decline in the value of the ownership interests
of any CSO Indemnified Party; (ix) any claims brought by any owner or employee
of any CSO Indemnified Party; (x) adverse publicity or customer relations
problems suffered by any CSO Indemnified Party; (xi) the loss of non-Loan
related business, or profits related thereto by any CSO Indemnified Party; (xii)
non-monetary sanctions imposed by any court or Regulatory Authority; and (xiii)
lost management time related to attending hearings and meetings with respect to
matters which are the subject of indemnification under this Section G..


c.        Lender’s indemnification obligations under this Section G. 2. shall
include the payment of all costs of defense, if any, including without
limitation, all reasonable and necessary attorney’s fees, court costs,
accounting fees, class action costs and expert fees, subject to Lender’s
reimbursement rights under Section G. 3..


3.         Obligation to Refund Advanced Damages.  In the event that either
party hereto reimburses the other party hereto for Damages pursuant to the
indemnification provisions of this Section G., in advance of the final
disposition of the underlying claim, and if it is ultimately determined by
settlement or pursuant to the dispute resolution provisions hereof that such
Damages directly arose out of an occurrence that did not require such
indemnification under Section G. 1. or Section G. 2., as applicable, then the
reimbursed party agrees to repay to the other party any such Damages for which
it received advanced reimbursement to which it was not entitled hereunder.  All
Damages required to be repaid under this Section G. 3. shall be repaid within 5
business days following the above-described ultimate determination.


4.         Additional Definitions.  The Lender Indemnified Parties and the CSO
Indemnified Parties sometimes are referred to herein as the "Indemnified
Parties" or individually as an "Indemnified Party," and "Indemnifying Party" may
refer to CSO or Lender, in their capacities as indemnitors hereunder.  "Damages"
means any and all claims, demands, liabilities, losses, penalties,


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 12
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




fines, judgments, damages, settlements, out-of-pocket costs, and expenses
(including, without limitation, legal fees, court costs, accounting fees,
disbursements and class action costs).


5.         Notice.  An Indemnified Party promptly shall notify the Indemnifying
Party, in writing, of any suit or threat of suit of which that party becomes
aware which may give rise to a right to indemnification under this Agreement
(but in any event within 30 days of the discovery of such claim), and any
Indemnified Party seeking indemnification hereunder promptly shall notify the
Indemnifying Party, in writing, of any indemnified loss; provided, however, that
the failure of an Indemnified Party alleging a right of indemnity hereunder to
provide prompt notice to the Indemnifying Party shall relieve the Indemnifying
Party of its obligations hereunder only if and to the extent that the
Indemnifying Party can prove that such failure to provide prompt notice actually
and materially prejudiced its rights.  The Indemnified Party shall provide to
the Indemnifying Party, as promptly as practicable after the delivery of such
notice, all information and documentation reasonably requested by the
Indemnifying Party to support and verify the claim asserted.


6.          Defense and Counsel.  At its sole cost and expense, the Indemnifying
Party may employ counsel chosen by the Indemnifying Party, provided that such
counsel shall be reasonably acceptable to the Indemnified Party.  The
Indemnified Party shall have the right, at its own expense, to employ counsel
separate from counsel employed by the Indemnifying Party in any such action and
to participate therein; provided, however, that the Indemnifying Party shall be
responsible for reasonable attorneys’ fees and legal expenses related to the
separate counsel retained by the Indemnified Party if the Indemnified Party
reasonably concludes that the ability of the Indemnified Party to prevail in the
defense of any claim is or will be materially improved if separate counsel
represents the Indemnified Party or if separate counsel is appropriate because
of legal ethics considerations.  An Indemnifying Party shall not be liable for
the settlement of any claim entered into without its prior written consent,
which consent shall not be unreasonably withheld or delayed.  The Indemnifying
Party shall not agree to a settlement of any claim that provides for any relief
other than the payment of monetary damages by the Indemnifying Party without the
applicable Indemnified Party’s prior written consent, which shall not be
unreasonably delayed or withheld; provided that an Indemnified Party’s
withholding of or delaying consent shall not be deemed unreasonable if the
proposed settlement arrangement allocates liability or financial obligations
directly to the Indemnified Party.  If the Indemnifying Party chooses to so
defend, all parties hereto shall cooperate in the defense thereof and shall
furnish such records, information and testimony, and shall attend such
conferences, discovery proceedings, hearings, trials and appeals as reasonably
may be request in connection therewith, all at the Indemnifying Party’s sole
cost and expense.


7.         Joint Defense Agreement.  The parties agree that, if both parties are
named as defendants in the same lawsuit, arbitration or other proceeding arising
out of or related to this Agreement, the CSO Program and/or the Loan Program,
the Parties may enter into a joint defense agreement reasonably acceptable to
the Parties; provided, however, that any such joint defense agreement shall not
preclude any party from asserting any counterclaims, cross-actions or
third-party claims to which it may be entitled to assert.


8.         Survival.  This Section G. shall survive and shall continue to be
binding on the parties notwithstanding any termination, cancellation or
expiration of this Agreement.


9.          Each Party expressly agrees, warrants and represents that it has
read the terms of this Section G., understands same and that the terms of this
Section G. are clear, conspicuous and unequivocal.


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 13
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC






H.    TERMINATION.


1.    Term.


Unless otherwise terminated in accordance with the terms and conditions of this
Agreement, the term of this Agreement will begin on the Effective Date and
continue until the first anniversary of the Effective Date and will
automatically renew for successive renewal terms of one (1) year each unless a
Party provides written notice of non-renewal to the other Party at least sixty
(60) days before the scheduled expiration of the existing original or renewal
term.


2.    Termination.


(a)    Upon the occurrence of an Event of Default (as hereinafter defined) by
either Party, the other Party may terminate this Agreement by giving written
notice at least thirty (30) days in advance of termination and an opportunity
for the defaulting Party to cure the Event of Default, provided that: (A) the
non-defaulting Party may suspend its performance under this Agreement during the
thirty (30) day period prior to any cure of the Event of Default; (B) the thirty
(30) day written notice requirement shall not apply if the Event of Default is
the failure of CSO to remit funds to Lender as required hereunder or pursuant to
any other agreement between the Parties; and (C) the written notice requirement
shall be only three (3) business days if the Event of Default is the Lender’s
failure to fund any Loan arranged by CSO and approved by Lender as required
under this Agreement.


(b)    It shall constitute an Event of Default by Lender hereunder if: (A)
Lender shall be in material breach of any duty, obligation, representation,
warranty or covenant hereunder; (B) Lender shall fail to fund a Loan arranged by
CSO that satisfies Lender’s loan criteria as set forth in this Agreement and
which has been approved by Lender; (C) Lender fails to remit funds to CSO as
necessary; or (D) Lender shall file for protection under any state or federal
bankruptcy or insolvency law, or file an assignment for the benefit of creditors
proceeding, or an action shall be filed against Lender under any such law, or if
Lender becomes insolvent or unable to meet its obligations as they become due,
or if any regulatory authority takes control of Lender.


(c)    It shall constitute an Event of Default by CSO hereunder if (A) CSO shall
be in material breach of any duty, obligation, representation, warranty, or
covenant hereunder; (B) CSO discontinues arranging the Loans as required
hereunder, or (C) CSO files for protection under any state or federal insolvency
law, or files an assignment for the benefit of creditors proceeding, or an
action shall be filed against CSO under any such law, or if CSO becomes
insolvent or unable to meet its obligations as they become due.


(d)    Either Party may terminate this Agreement immediately if either Party is
advised by any federal or state regulatory agency which has or asserts
jurisdiction over either Party or the Loans that the performance of a Party’s
obligations under this Agreement is or may violate any Applicable Law,
constitute an unsafe or unsound practice, or jeopardize the Party’s standing
with or any rating from any regulatory agency.


(e)    Either Party may terminate this Agreement immediately upon written notice
to the other Party if such Party determines in its reasonable discretion that
the performance of a Party’s obligations under this Agreement is or may be
illegal under or prohibited by any Applicable Law and may not be reasonably
remedied or modified as set forth in Section K(1).




[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 14
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




(f)    Either Party may terminate this Agreement in the event of an act of God
or other natural disaster makes the carrying out of this Agreement impossible.


(g)    CSO may terminate this Agreement by giving written notice at least ten
(10) days in advance of termination if Lender amends Lender’s Policies or the
Loan credit underwriting criteria in a way that causes a material adverse effect
on CSO’s or its affiliates’ businesses and Lender fails to modify such amendment
so as to avoid such material adverse effect within such ten (10) day notice
period.


(h)    Lender may terminate this Agreement by giving written notice at least ten
(10) days in advance of termination if CSO changes its fees or compensation in a
way that causes a material adverse effect on Lender’s business and CSO fails to
modify such amendment so as to avoid such material adverse effect within such
ten (10) day period.


(i)    Either Party may terminate this Agreement on thirty (30) days’ written
notice to the other Party in the event the Party becomes aware of any adverse
change in Applicable law relevant to the loans or the performance of the Parties
obligations under this Agreement (including positions of regulatory authorities
on examination or enforcement matters) that materially increases the Party’s
litigation or risk exposure.


(j)    Either Party may terminate this Agreement without cause on one hundred
twenty (120) days advance written notice to the other Party.


(k)    Notwithstanding anything in this Agreement to the contrary, in the event
of termination or expiration of this Agreement, the obligations of CSO and
Lender with respect to any outstanding Loans or Guaranty regarding same shall
continue in full force and effect until such matters are concluded and CSO and
Lender shall reasonably cooperate with each other regarding the orderly
administration of any such outstanding matters. In order to preserve the
goodwill of each Party with its customers, the Parties shall act in good faith
and cooperate in order to ensure a smooth and orderly termination of their
relationship and the termination of the Loan origination contemplated hereunder.
Unless prohibited by Applicable Laws, or as otherwise provided in this
Agreement, upon Lender's written request, CSO shall continue to service
outstanding Loans following termination or expiration of this Agreement until
all Loans are repaid or charged off in accordance with Lender’s policies. Upon
the termination or expiration of this Agreement, CSO shall immediately cease
using trade names, trademarks, or service marks of Lender.


3.    Notices.


All notices, commitments, waivers and other communications required or permitted
to be given pursuant to this Agreement shall be in writing and shall be deemed
to have been delivered either (i) upon the delivery date, if personally
delivered, (ii) one (1) business day after delivery to any national overnight
courier directing delivery on the next business day, or (iii) three (3) business
days after deposit in the United States mail, registered or certified mail,
return receipt requested with adequate postage affixed thereto. Unless otherwise
agreed, notice shall be sent to the contact persons at the addresses set forth
below, or at such other address as provided pursuant to the terms of this
Section H(3):


If to CSO:         Rise Credit Service of Ohio, LLC
4150 International Plaza, Suite 400
Fort Worth, TX 76109
Attn:      Jason Harvison
                
                


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 15
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




If to Lender:         Integrity Funding Ohio LLC
84 Villa Rd.
Greenville, SC 29615
Attn: Dan Adams
                


I.
CONFIDENTIALITY AND USE OF CUSTOMER INFORMATION; USE OF CONFIDENTIAL BUSINESS
INFORMATION; NON-SOLICITATION OF EMPLOYEES.



1.    Solicitation of Consumers.


The Parties agree and acknowledge that the Consumers referred by CSO to Lender
for Loans pursuant to this Agreement are customers of both Parties to the
maximum extent permitted by Applicable Law, and, except as provided in this
Agreement or Applicable Law, the Parties may use information regarding Consumers
jointly and severally.


2.    Security Program.


The Parties agree and acknowledge that certain information regarding the
Consumers is nonpublic personal information and will not be provided to third
parties except as necessary to service, administer, process and enforce a
transaction a Consumer requests or authorizes, marketing of other products and
services by CSO and Lender, marketing or offering other products and services by
CSO and any other third party, or as otherwise authorized by this Agreement and
the respective Privacy Policy of each Party. The Parties shall each implement an
effective security program designed to protect Consumer’s nonpublic personal
information and which is also designed to ensure that the Parties do not violate
the respective Privacy Policy of either Party or Applicable Law. Such security
program shall incorporate methods for the secure destruction of confidential
information, such as Loan Documents and other records and documents no longer
required to be maintained by either Party.


3.    Ownership.


The Parties shall jointly and severally own all information relating to
Consumers (collectively, “Consumer Information”), including: (i) names,
addresses, and telephone numbers; (ii) all account, payment and other
information regarding Consumers who have been approved or denied; and (iii) all
records, data, and information pertaining to the foregoing; provided, that
neither Party may use any Consumer Information except to the extent permitted by
such Party’s Privacy Policy, as set forth in this Agreement, the Lender’s and
CSO’s Policies, or the Loan Documents.


4.    Confidential Business Information.


The Parties agree that all information received by one Party from the other
Party or from any other source on that Party’s behalf pursuant to this Agreement
is “Confidential Business Information” and shall be maintained in confidence and
not disclosed, used or duplicated except as described in this Section I.
Notwithstanding the foregoing, the term “Confidential Business Information”
shall not include any information which (i) is or becomes available to a Party
(the “Restricted Party”) from a source other than the other Party, (ii) is or
becomes available to the public other than as a result of disclosure by the
Restricted Party or its agents in violation of its intended obligations or
Applicable Law, (iii) is Consumer Information, or (iv) is required to be
disclosed under Applicable Law (but only to the extent it must be disclosed).


5.    Use of Confidential Business Information.


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 16
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC






A Restricted Party may only use the other Party’s Confidential Business
Information in connection with its performance under this Agreement, and may
disclose such other Party’s Confidential Business Information to its affiliates
who may only use the Confidential Business Information to the same extent which
the Restricted Party may use and disclose Confidential Business Information.
Further, a Restricted Party may only disclose and use the other Party’s
Confidential Business Information in its ordinary course of business in order to
service and carry out its duties under or in connection with this Agreement.
Except as provided in this Agreement, any Confidential Business Information of a
Party shall be returned to such Party as requested once the services
contemplated by this Agreement have been completed. Notwithstanding the
foregoing, the forms of Loan Documents may be retained by CSO and Lender or
their affiliates as business forms and utilized in their respective businesses;
provided that neither CSO nor Lender make any representation or warranty,
express or implied, with respect to such forms, and Lender and CSO and their
affiliates use said forms at their own risk.


6.    Non-disclosure.


Except as set forth and authorized under this Agreement or to the extent
required by any Applicable Law (including federal securities law), the Parties
shall not advertise, market or otherwise make known to others any information
relating to the subject matter of this Agreement. If one of the Parties proposes
to disclose the other’s Confidential Business Information to a non-affiliated
third party in order to perform under this Agreement, the disclosing Party must
first obtain the written consent of the other Party to make such disclosure and
the disclosing Party must enter into a confidentiality agreement with such third
party under which the third party would be restricted from disclosing, using or
duplicating the other Party’s Confidential Business Information, except as
consistent with this Agreement. Except as set forth in this Agreement, if
requested by either Party, any employee, representative, agent or subcontractor
of the other Party shall enter into a non-disclosure agreement with the
requesting Party to protect the requesting Party’s Confidential Business
Information satisfactory to the requesting Party. The Parties agree that in the
event the security of any of the Parties’ Confidential Business Information is
breached or a Party learns of any unauthorized use of the other Party’s
Confidential Business Information, then it will promptly notify the other Party
of such breach or unauthorized use so that it may respond accordingly.


7.    Non-communication.


The provisions of this Agreement and all documents executed in connection
herewith, and results of any business conducted between the Parties pursuant to
this Agreement shall also be considered Confidential Business Information of
both Parties, and each Party agrees, subject to the requirements of any
Applicable Law (including federal securities law), not to communicate such
Confidential Business Information to any third party without the prior written
consent of the other Party. Confidential Business Information may be provided to
a Party’s affiliates (as such term is defined in the Securities Exchange Act of
1934) counsel, accountants, and financial or tax advisors (“Related Parties”),
provided that the Party shall ensure that such Related Parties hold such
Confidential Business Information in confidence.


8.    Damages.


The Parties agree that monetary damages would not be adequate compensation in
the event of a breach by a Restricted Party of its obligations under this
Section I and, therefore, the Parties agree that in the event of any such breach
by the Restricted Party, the other Party, in addition to its others remedies at
law or in equity, shall be entitled to an order requiring the Restricted Party
to specifically perform its obligations


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 17
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




under Section I or enjoining the Restricted Party from breaching Section I, and
the Restricted Party shall not plead in defense thereto that there would be an
adequate remedy at law.


9.    Non-solicitation of employees.


Each Party agrees that it shall not directly or indirectly solicit, hire or
otherwise retain or engage, whether as an employee, independent contractor or
otherwise, any employee or other personnel of the other Party for the sooner of
six months after the termination of this Agreement or a person’s termination
from the respective Party.


10.    Non-publication.


Except as provided for herein, a Party shall not issue any press release that
indicates Lender is making Loans to Consumers. If a Party is required under
Applicable Law (including federal securities law) to file a copy of this
Agreement with, or disclose that Lender is making Loans to Consumers to, a
governmental agency, such Party shall have the right to file a copy of this
Agreement with, and/or disclose to, the governmental agency after (i) notifying
the other Party in writing not less than (10) days prior to any such filing of
this Agreement (or such shorter time as may be required by Applicable Law), (ii)
redacting such terms of this Agreement as the other Party may reasonably request
and may be excluded under Applicable Law (including the other Party’s name), and
(iii) filing a confidential treatment request as part of any such filing.


11.    Survival.


This Section I shall continue to be binding on all Parties notwithstanding any
termination, cancellation or expiration of this Agreement.


J.    ARBITRATION.    


1.    WAIVER OF RIGHTS TO TRIAL BY JURY; ARBITRATION; VENUE.


EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR
IN ANYWAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE (HEREINAFTER COLLECTIVELY, "DISPUTES"); AND EACH
PARTY HEREBY AGREES AND CONSENTS THAT ALL SUCH DISPUTES SHALL BE DECIDED BY
BINDING ARBITRATION, CONDUCTED IN FORT WORTH, TEXAS, BEFORE A SINGLE ARBITRATOR,
UNDER THE THEN CURRENT COMMERCIAL RULES OF THE AMERICAN ARBITRATION ASSOCIATION,
AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION WITH ANY COURT OR THE AMERICAN ARBITRATION ASSOCIATION AS
WRITTEN EVIDENCE OF THE AGREEMENT OF THE SIGNATORIES HERETO TO ARBITRATE ALL
DISPUTES AND TO WAIVE THEIR RIGHT TO TRIAL BY JURY WITH REGARD TO ALL DISPUTES.
WITHOUT INVALIDATING OR LIMITING THIS ARBITRATION PROVISION, VENUE FOR ANY
LITIGATION FILED BETWEEN THE PARTIES SHALL BE IN TARRANT COUNTY, TEXAS, AND EACH
OF THE PARTIES CONSENTS TO PERSONAL JURISDICTION OF SUCH COURTS IN ANY SUCH
ACTION OR PROCEEDING AND WAIVES ANY OBJECTION TO VENUE LAID THEREIN.


2.    PROCEDURE FOR INJUNCTIVE RELIEF.


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 18
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC






IN THE EVENT A PARTY SEEKS INJUNCTIVE RELIEF, THE CLAIM SHALL BE
ADMINISTRATIVELY EXPEDITED BY THE AAA, WHICH SHALL APPOINT A SINGLE, NEUTRAL
ARBITRATOR FOR THE LIMITED PURPOSE OF DECIDING SUCH CLAIM FOR INJUNCTIVE RELIEF.
SUCH ARBITRATOR SHALL BE A QUALIFIED MEMBER OF THE STATE BAR OF TEXAS IN GOOD
STANDING, AND PREFERABLY SHALL BE A RETIRED STATE OR FEDERAL DISTRICT JUDGE. THE
SINGLE ARBITRATOR SHALL DECIDE THE CLAIM FOR INJUNCTIVE RELIEF IMMEDIATELY ON
HEARING OR RECEIVING THE PARTIES’ SUBMISSIONS (UNLESS, IN THE INTERESTS OF
JUSTICE, HE MUST RULE EX PARTE); PROVIDED, HOWEVER, THAT THE SINGLE ARBITRATOR
SHALL RULE ON SUCH CLAIMS WITHIN 24 HOURS OF SUBMISSION OF THE CLAIM TO THE AAA.
THE SINGLE ARBITRATOR’S RULING SHALL NOT EXTEND BEYOND 14 CALENDAR DAYS AND ON
APPLICATION BY THE CLAIMANT, UP TO AN ADDITIONAL 14 DAYS FOLLOWING WHICH, AFTER
A HEARING ON THE CLAIM FOR INJUNCTIVE RELIEF, A TEMPORARY INJUNCTION MAY ISSUE
PENDING THE AWARD. ANY RELIEF GRANTED UNDER THIS PROCEDURE FOR INJUNCTIVE RELIEF
SHALL BE SPECIFICALLY ENFORCEABLE IN TARRANT COUNTY DISTRICT COURT ON AN
EXPEDITED, EX PARTE BASIS AND SHALL NOT BE THE SUBJECT OF ANY EVIDENTIARY
HEARING OR FURTHER SUBMISSION BY EITHER PARTY, BUT THE COURT, ON APPLICATION TO
ENFORCE A TEMPORARY ORDER, SHALL ISSUE SUCH ORDERS AS NECESSARY TO ITS
ENFORCEMENT.
    
3.    Survival.


This Section J shall continue to be binding on all Parties notwithstanding any
termination, cancellation or expiration of this Agreement. The Parties agree
that this Agreement is entered into in the course of interstate commerce and
that Section J is governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.


K.    OTHER PROVISIONS.


1.    Independence.


This agreement contemplates the Parties acting independently of each other with
respect to a decision by either to provide credit services or extend credit.
Neither the existence of this Agreement, nor its execution, is intended to be,
nor shall it be construed to be, the formation of a partnership, association, or
joint venture between Lender and CSO. No agency is created by this Agreement,
and in no event may either Party represent to others that it may act as the
other Party’s agent. Neither Party is granted any right nor authority to assume
or to create any obligation or responsibility, express or implied, on behalf of
or in the name of the other Party. Each Party shall be responsible only for its
obligations and liabilities as set forth in this Agreement. In the event that
either Party reasonably determines that any provision of this Agreement or any
aspect of the CSO Program or Loan Program requires an act that Applicable Law
disallows in order for CSO and Lender to operate lawfully as an independent
credit services organization and lender or otherwise causes a material risk of
violating Applicable Law, then the Parties shall promptly and in good faith
attempt to agree to a modification of such provision or the CSO Program or Loan
Program so as to reduce or eliminate such risk of not conforming to Applicable
Law. Either Party may terminate this Agreement upon written notice to the other
Party if it is determined in such Party’s reasonable discretion that
modification of this Agreement or the CSO Program or Loan Program to reduce or
eliminate the risk of not conforming to Applicable Law makes it economically
infeasible to continue under the modified terms of this Agreement or the CSO
Program or Loan Program.


2.    Entire Agreement.




[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 19
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




This Agreement supersedes any negotiations, discussions or communications
between Lender and CSO and constitutes the entire agreement of Lender and CSO
with respect to the Loans and the Loan Documents.


3.    Pending Legal Action.


To the extent permissible by Applicable Law, the Parties agree to promptly
notify each other in writing in the event either Party becomes aware of any
threatened or actual investigation, regulatory action, allegation, arbitration
or lawsuit pertaining to the Loans or this Agreement or any similar credit
services agreement of third parties.


4.    No Waiver.


Failure of any Party to insist, in one or more instances, on performance by any
other Party in accordance with the terms and conditions of this Agreement shall
not be deemed a waiver or relinquishment of any right granted hereunder or of
the future performance of any such term or condition or of any other term or
condition of this Agreement unless and to the extent that such waiver is in
writing signed by or on behalf of the Party alleged to have granted such waiver.


5.    Governing Law.


This Agreement and the rights and duties described herein shall be governed by,
and interpreted in accordance with the laws of the State of Texas, except that
the Arbitration provisions shall be governed by the Federal Arbitration Act.


6.    Assignment.


Unless otherwise set forth herein, CSO shall not assign or delegate any of its
rights and/or obligations hereunder without Lender’s prior written consent,
which consent shall not be unreasonably withheld provided that Lender
acknowledges and agrees that any affiliate or subsidiary companies of CSO are
approved service providers to CSO.


7.    Headings; Construction.


The headings of the several sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement. When used in this Agreement,
all references to “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation.”




8.    Violation.


Neither Party shall take or omit to take any action that would cause such Party
to violate any of its representations or warranties hereunder.


    
9.    Notice of Bankruptcy.




[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 20
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




Lender shall forward to CSO within five (5) business days of receipt any written
notices it receives that bankruptcy, insolvency, or assignment for the benefit
of creditors proceedings have been initiated with respect to any person known to
be a Consumer.


10.    Amendment.


This Agreement may only be amended or modified by the written agreement of an
authorized representative of both Parties.


11.    Binding Agreement.


This Agreement shall be binding upon and inure to the benefit of the Parties
hereto, their respective heirs, representatives, agents, insurers, successors
and permitted assigns.


12.    Severable.


The provisions of this Agreement are severable, and in the event that any
portion of this
Agreement shall be adjudged to be invalid or unenforceable, such adjudication
shall have no effect on any remaining portions hereof, and all such remaining
provisions shall continue in full force and effect.


13.    Additional Documents.


The Parties agree that upon the request of any one of them, they will execute
and deliver any such further documents and undertake any such further action as
may reasonably be required to fully implement the terms of this Agreement.


14.    Expenses.


Except as specified in the Agreement, each Party shall bear the expenses of
performing its obligations under this Agreement.


15.    Implied Obligations.


Lender shall have no implied obligations under this Agreement and makes no
implied covenants, representations or warranties to CSO. Lender’s obligations,
covenants, representations and warranties are limited to those expressly stated
in this Agreement. CSO shall have no implied obligations under this Agreement
and makes no implied covenants, representations or warranties to Lender. CSO’s
obligations, covenants, representations and warranties are limited to those
expressly stated in this Agreement.


16.    Successors and Third Parties.


Nothing in this Agreement is intended to create or grant any right, privilege,
or other benefit to or for any person or entity other than the Parties hereto.
Notwithstanding the foregoing, either Party may assign this Agreement and their
rights and responsibilities hereunder without the other Party’s consent to any
purchaser or acquirer of the Party or any successor to the Party by reason of
any merger, consolidation, or sale of assets, and either Party may delegate
their responsibilities and assign their rights hereunder in their discretion to
an Affiliate (as defined in 12 U.S.C. § 371c) of the Party.
    


17.    Counterparts.


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 21
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC






This Agreement may be executed and delivered by the Parties hereto in any number
of counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Delivery of a signature
hereto by facsimile transmission or by e-mail transmission of a document in the
form of an Adobe portable digital file (PDF) shall be as effective as delivery
of a manually executed counterpart hereof, and any such facsimile or PDF
signature shall be treated as an original signature to this Agreement.




18.    Waiver and Limitation of Liability.


Each Party waives all indirect, special, incidental and/or consequential damages
arising out of or relating to the other Party's termination of this Agreement,
and/or the other Party's breach, if any, thereof. This waiver includes, without
limitation, damages for losses of income, profit, financing, business and
reputation, and for loss of management or employee productivity or of the
services of such persons, whether such damages are foreseeable or unforeseeable,
even if either Party has been advised of the possibility of such damages. Each
Party also waives any right or claim for multiple and/or punitive damages in
connection with any claim or dispute, action or proceeding against the other
Party. Excluding the Parties’ indemnification and defense obligations hereunder,
CSO's liabilities arising out of its guaranty obligations, and Lender’s
liabilities to remit any amounts due to CSO, under no circumstances shall either
Party's total liability, if any, to the other Party exceed the sum of [****],
singularly and in the aggregate.






***REMAINDER OF PAGE LEFT INTENTIONALLY BLANK***


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 22
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC






IN WITNESS WHEREOF, Lender and CSO intending to be legally bound hereby, have
caused this Agreement to be executed by their duly authorized officers on the
dates shown below, but effective as of the Effective Date shown at the beginning
of this Agreement.




INTEGRITY FUNDING OHIO LLC             RISE CREDIT SERVICE OF OHIO, LLC




By: _/s/ C Dan Adams______________        By: __/s/ Chris Lutes
_________________
Name:    C Dan Adams                     Name: __Chris Lutes_________________
Title:    President and CEO                 Title: ___CFO_______________________


Date: _9/29/17_____________________        Date: __9-29-17______________    ___




[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------

Program Agreement        Page 23
Between Rise Credit Service of Ohio, LLC
And Integrity Funding Ohio LLC




EXHIBIT A
CSO INSURANCE REQUIREMENTS


1.
CSO shall procure and maintain the following insurance coverage from insurance
companies acceptable to LENDER:

a.   General Liability Insurance Coverage: 
▪
Occurrence form including bodily injury, property damage, advertising injury and
personal injury; forms acceptable to LENDER. 

▪
Limits of Liability:  [****] aggregate

b.  Errors and Omissions Insurance Coverage:
▪
Coverage and Forms acceptable to LENDER.

▪
Limits of Liability:  [****] per occurrence; [****] aggregate

c.    Excess / Umbrella Insurance Coverage:
▪
Occurrence Form; Coverage and Forms acceptable to LENDER.

▪
Limits of Liability:  [****]

▪
Retained Limit: [****]

d.
Privacy/Cyber Liability Insurance Coverage:

▪
Coverage to include: breach remediation, notification expenses, and ongoing
credit monitoring.

▪
Limits of Liability: [****]



2.
All policies shall list LENDER as an additional insured, on an endorsement form
acceptable to LENDER.  All policies shall provide for at least thirty (30) days
notice to LENDER of either cancellation or non-renewal.  CSO shall be
responsible for the payment of all deductibles or retained limits.   CSO shall
provide LENDER a complete copy of all policies upon LENDER’S request.







[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”

